2021 IL App (1st) 210012-U
                                        No. 1-21-0012
                                Order filed December 3, 2021
                                                                                  Sixth Division


NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________
                                           IN THE
                            APPELLATE COURT OF ILLINOIS
                                      FIRST DISTRICT
______________________________________________________________________________
YVONNE TONEY THOMPSON, Mother and Next                   )     Appeal from the
Friend of Sadie Thompson, a Minor,                       )     Circuit Court of
                                                         )     Cook County.
        Plaintiff-Appellant,                             )
     v.                                                  )     No. 19 L 4537
NORTHWESTERN MEMORIAL HEALTHCARE,                        )
Individually and d/b/a NORTHWESTERN MEDICINE;            )     Honorable
NORTHWESTERN MEDICINE CENTRAL DUPAGE                     )     Melissa A. Durkin
HOSPITAL, and MICHELLE SZWEDO, M.D.,                     )     Judge, presiding.
                                                         )
        Defendants-Appellees,                            )
                                                         )
(Michelle Szwedo, M.D.; Dr. Paul K. Rosenberg, Ltd.,     )
d/b/a Female Healthcare, Ltd.; Michael Hussey, M.D.; and )
Northwestern Medicine Regional Medical Group,            )
Respondents in Discovery).                               )
                                                         )
                                                         )



       JUSTICE SHARON ODEN JOHNSON delivered the judgment of the court.
       Presiding Justice Daniel Pierce and Justice Sheldon Harris concurred in the judgment

                                          ORDER
No. 1-21-0012


¶1     Held: We affirm where the circuit court did not abuse its discretion in transferring the
             forum to DuPage County when the balance of plaintiff’s deference, private and
             public interests did strongly favor transfer.

¶2     Plaintiff Yvonne Toney Thompson, mother and next friend of Sadie Thompson, filed a

medical negligence action in Cook County against defendants, Northwestern Memorial Healthcare

d/b/a Northwestern Medicine (NMHC) and Northwestern Medicine Central DuPage Hospital

(CDH). On defendants’ motion, the circuit court transferred the matter to DuPage County. On

interlocutory appeal, plaintiff contends that the circuit court abused its discretion in granting

defendants’ motion to transfer to DuPage County when one of the three defendants is a Cook

County resident, part of the cause of action arose in Cook County, the witnesses are scattered

across several counties in Illinois, and no deference was given to plaintiff’s choice of forum. For

the following reasons, we affirm,

¶3                                       BACKGROUND

¶4     Plaintiff filed the instant cause of action on April 26, 2019. Plaintiff and her daughter Sadie

were residents of Kendall County at the time of filing. The complaint set forth allegations of

medical malpractice against defendants for the injuries sustained by Sadie on November 14, 2016,

when plaintiff entered CDH and gave birth to her. After plaintiff entered CDH, she had symptoms

of a developing placental abruption and complained of pain shortly after being admitted to CDH.

Sadie sustained a hypoxic-ischemic injury to her brain after she and plaintiff went through multiple

medical emergencies before and after Sadie’s delivery.

¶5                            A. Defendants and Respondents in Discovery

¶6     At the time of plaintiff’s filing, defendant NMHC was an Illinois corporation with its

principal place of business in Cook County. NMHC was the sole shareholder of defendant CDH

which was located in DuPage County. Both NMHC and CDH had registered agents located in


                                                 -2-
No. 1-21-0012


Cook County. Respondent in discovery Dr. Szwedo, lived in Batavia, Illinois. Respondent in

discovery Michael Hussey M. D. (Dr. Hussey) lived and worked in DuPage County. Northwestern

Medicine Regional Medical Group (NMR) had no offices or facilities in Cook County. 1

Respondent in discovery Dr. Paul K. Rosenberg, Ltd., d/b/a Female Healthcare Ltd (Female

Healthcare) had no offices or facilities in Cook County, and its sole officer Dr. Rosenberg, was a

resident of DuPage County.

¶7                                            B. Complaint

¶8      Plaintiff’s complaint alleged that on November 14, 2016, NMHC exercised control over

the day-to-day operations of CDH and committed institutional negligence when they failed to

implement proper services, equipment, training, education, policies, and procedures. Plaintiff

alleged that defendants were negligent when they failed to recognize and respond to the medical

complications of plaintiff and Sadie which resulted in severe neurological injury to Sadie. Plaintiff

alleged that Dr. Szwedo was the agent of defendants and Female Healthcare and arrived 60 minutes

after she was first informed of the severity of her condition. Lastly, the complaint provided that

respondents in discovery Dr. Szwedo, Female Healthcare, Dr. Hussey, and NWM could have

information as to who, if anyone, should be named as additional defendants in this matter.

¶9      On July 1, 2019, Dr. Szwedo filed a motion to voluntarily convert to a defendant pursuant

to 735 ILCS 5/2-402 (West 2018) of the Illinois Code of Civil Procedure (Code), the circuit court

granted the motion on July 12, 2019.2

¶ 10                    C. Forum non conveniens motion and related filings




1
  The parties do not identify where NMR’s principal place of business is located nor where its registered
agents are.
2
  Defendants will include Dr. Szwedo moving forward.

                                                    -3-
No. 1-21-0012


¶ 11   On July 26, 2019, MNHC and CDH filed a motion to dismiss/transfer venue from Cook

County to DuPage County pursuant to Illinois Supreme Court Rule 187 (Ill. S. Ct. R 187 (eff. Jan.

1, 2018)) and forum non conveniens. The motion alleged that the complained of medical care

occurred in DuPage County, CDH was located in DuPage County, plaintiff did not reside in Cook

County, the occurrence witnesses were closer to DuPage County, NMHC did not have direct

involvement in the case, and the public and private interests favored transfer.

¶ 12   On September 29, 2020, a memo in support of the motion was filed further arguing that:

(1) Dr. Szwedo was a resident of and worked in DuPage County; (2) Dr. Hussey who was likely

to be converted to a defendant was a resident of and worked in DuPage County; (3) Tracy Wolford

who would be the trial representative for both Northwestern entities worked in DuPage County

and was a resident of Kane County; (4) plaintiff was not a resident of Cook County, and the

majority of the occurrence and damages witnesses likely were residents of or were closer to

DuPage County; (5) although NMHC had its principal place of business in Cook County, they

were not directly or indirectly involved in patient care in CDH; (6) plaintiff’s choice of forum was

given less deference because she was not a resident of Cook County; (7) the convenience to the

parties favored a transfer to DuPage County because, at that time, no employees from NMHC were

scheduled to be called, CDH would be burdened by having its staff go to Cook County for trial,

and it provided an ease of access of testimonial evidence for the trial; (8) although plaintiff

identified several witnesses whose contacts favored Cook County, plaintiff did not identify the

role of those witnesses nor did defendants see the medical records of the providers identified by

plaintiff as a service provider. Defendants attached affidavits of Dr. Szwedo, Wolford, Dr. Hussey,

and the occurrence witnesses that have treated Sadie (Sara Mertens, RN; Shannon Noss, RN; Amy

Fleck, RN; Terri Pheanis, RN; Tina Mitchell, RN; Jennifer Willamee; and Dora Castro-Ahillen,


                                                -4-
No. 1-21-0012


RN) indicating that it would be more convenient to travel to DuPage County while Cook County

would be more burdensome.

¶ 13   Next, defendants argued that the public interest factors favored a transfer when: (1) the

alleged negligent care was a local controversy interest to DuPage County residents; (2) the costs

of the trial would burden Cook County residents when the matter was loosely related to it; (3)

Cook County had a lesser interest in the matter because plaintiff and daughter were not residents;

and (4) the DuPage County docket was less crowded than Cook County

¶ 14   On the same date of July 26, 2019, in addition to the motion to dismiss/transfer venue,

defendants filed a motion to dismiss NMHC for non-involvement pursuant to 735 ILCS 5/2-1010

(West 2018) of the Code. The motion argued that NMHC had no involvement in the care and

treatment at issue, did not employ or supervise any of the medical providers involved in the care

and treatment at issue, and did not operate, maintain or manage CDH.

¶ 15   On August 9, 2019, Dr. Szwedo filed a motion to join defendants’ motion to

dismiss/transfer pursuant to Rule 187 and forum non conveniens. The circuit court granted this

motion on September 12, 2019.

¶ 16   On October 8, 2020, plaintiff filed a response to defendants’ motion to dismiss or transfer

venue arguing that venue had been established in Cook County and it was plaintiff’s chosen forum.

Plaintiff denied that defendants met their burden in demonstrating an overwhelming need to

transfer the case to DuPage County because there were allegations that NMHC failed to enforce

policies, supervise, or train employees, and the relevant transactions occurred, in part, in Cook

County. Plaintiff argued that the private interests did not favor transfer when: (1) it was likely that

every proceeding in this case would be remote due to social distancing requirements; (2) plaintiff’s

initial choice should prevail; (3) NMHC and CDH, were both registered in Cook County; (4)


                                                  -5-
No. 1-21-0012


MNHC and CDH’s registered agent was located in Chicago; (5) crucial functions of CDH were

handled solely in Cook County such as the promulgation and enforcement of policies, supervision

of employee nurses and doctors, general counsel, human resources, claims management, and

corporate compliance; (6) all advertising, marketing, and use of the NMHC brand name

“Northwestern Medicine” and names and logos were controlled in Chicago; (7) NMHC insures

CDH and would pay the claim in this case; (8) the chosen forum was home to the NMHC and

CDH; (9) defendants were not allowed to argue that the choice of forum was inconvenient for

plaintiff and must prove that the chosen forum was inconvenient to both parties if they sought

transfer; (10) defendants could not argue that DuPage County would be more convenient to

Wolford because she resides in Kane County, which was adjacent to Cook County; (11) Dr.

Szwedo’s claim of inconvenience should not be considered because plaintiff did not add her as a

defendant; (12) the remaining three factors also did not weigh strongly toward transfer.

¶ 17   Plaintiff argued that the access to source evidence factor had become less significant

because of technological advancements, however, this favored Cook County because most of the

documentary evidence was located therein. Plaintiff maintained that since Sadie’s birth she

received extensive treatment in Cook County and those providers who could testify about that

treatment were located in Cook County. Plaintiff pointed out that the witnesses that provided

affidavits for defendants were all parties to the case, residents of various counties, and did not

provide their proposed testimony and therefore should not be considered. Additionally, she argued,

the nurses, in this case, were employed and paid by NMHC, whose headquarters are in Cook

County.

¶ 18   Plaintiff denied defendants' assertion that she failed to identify the role of her witnesses.

Plaintiff intended to call four family members as damage witnesses, all of whom would find Cook


                                                -6-
No. 1-21-0012


County more convenient. Those family members were plaintiff’s brother and sister-in-law,

Bernard and Corisa Cobb-Toney, residents of Cook County; plaintiff’s aunt, Joan Fortune, who

was a resident of Cook County; and plaintiff’s cousin Tiana Hankins, a resident of Cook County.

Additionally, plaintiff identified the eight medical providers who practice in Cook County and

provided that they were Sadie’s pediatrician (Afsaneh Talai, MD), pediatric neurologist

(Chaloungchai Phitsanuwong, MD), pediatric gastroenterologist (Allan Pratt, MD), registered

dietician (Stephanie Schimpf), neurosurgeon (Matthew Ross, MD), physical medicine &

rehabilitation physician (Ana Marie Rojas, MD), pediatric urologist (Mohan Gundeti), and

orthopedic surgeon (Haluk Altiok, MD).

¶ 19   Plaintiff argued that the public interests, in this case, do not favor transfer when: (1) NMHC

and CDH operated their crucial functions from Cook County; (2) NMHC and CDH held

themselves out as one entity; (3) Cook County had an interest in deciding a controversy involving

defendants; (4) Cook County residents had an interest in this litigation to see that the Cook County

defendants implement changes to their policies and procedures to correct negligent medical

treatment; (5) Sadie was treated in Cook County and continued to receive extensive treatment in

Cook County for her injuries; and (6) cases in DuPage County take longer to resolve than in Cook

County.

¶ 20   Plaintiff also filed a response to defendants’ motion to dismiss NMHC for non-

involvement. Plaintiff argued that NMHC cannot be dismissed because it was directly involved in

the care at issue and actively operated CDH from Cook County.

¶ 21   On October 26, 2020, defendants filed a reply to plaintiff’s response to their forum non

conveniens motion arguing that the cause of action at issue only occurred in DuPage County, not

Cook County. Defendants asserted that plaintiff’s arguments were rooted in a venue analysis not


                                                -7-
No. 1-21-0012


a motion on forum non conveniens. Defendants argued that the residence and employment of the

majority of the parties and trial witnesses, and public interests favored transfer to DuPage County.

On the same date, defendants’ filed a reply to plaintiff’s response to their motion to dismiss for

non-involvement arguing that plaintiff’s claims against NMHC were unsupported and plaintiff

could not show that NMHC was involved in the occurrence at issue.

¶ 22       On December 9, 2020, after balancing the private and public interests to determine the

proper forum, the circuit court granted the forum non conveniens motion and transferred the

proceedings to DuPage County. The circuit court stated that the first private interest factor,

convenience, favored transfer when: (1) plaintiff was a resident of Kane 3 county, which was

closer to DuPage County; (2) NMHC owned CDH; (3) Wolford’s affidavit indicated DuPage

County would be more convenient for her since she was a resident of Kane County and worked in

DuPage; and (4) defendant, Dr. Szwedo’s affidavit indicated that DuPage County would be more

convenient for her because she was a resident of and worked in DuPage County. The circuit court

determined that based on these factors, DuPage County would be more convenient for all of the

parties.

¶ 23       For the second private interest factor, ease of sources, the circuit court ruled it favored

transfer when: (1) all of the occurrence witnesses worked in DuPage County and provided

affidavits of how DuPage County would be more convenient for them; (2) plaintiff’s damage

witnesses did not provide any affidavits indicating Cook County was more convenient to them and

the only witness who appeared to be relevant was Sadie’s father, who did not reside in Cook

County; (3) those who treated Sadie at CDH who provided affidavits that DuPage County was




3
 The circuit court used Kane and Kendall County interchangeably throughout its order as plaintiff’s
county of residence.
                                                   -8-
No. 1-21-0012


more convenient; (4) plaintiff listed eight medical professionals who provided care to Sadie, but

did not indicate the significance of the treatment and where it occurred; (5) the documentary

evidence was determined to be portable and there was no evidence to support that this information

was in Cook County; and (6) the location of the evidence was found to be neutral because neither

party included this in their filings.

¶ 24    The circuit court found the third and fourth factors, the availability of compulsory process

and the cost of obtaining the attendance of willing witnesses, to be neutral and not addressed by

the parties. The circuit court found the fifth factor, the possibility of viewing the premises, favored

transfer to DuPage County but gave little weight to it because the case had little to do with the

physical condition of CDH. The circuit court found the sixth factor, other practical considerations

that would make trial easy, expeditious, and less expensive, to be neutral as well. Although plaintiff

argued that Covid-19 procedures made the proceedings in pretrial available remotely, the circuit

court noted that it does not address the conditions at trial, which a forum non conveniens motion

addresses.

¶ 25    The circuit court ruled that the public interest favored DuPage County. The court found

that the first public interest factor, the interest in deciding local matters locally, strongly favors

transfer to DuPage County when: (1) all relevant conduct occurred in CDH; (2) Dr. Szwedo was a

resident of and worked in DuPage County; (3) since the alleged conduct occurred in CDH, it was

a matter of local interest to the residents of DuPage County; (4) the polices of NMHC were not at

issue because Dr. Szwedo used her medical judgment when she arrived at the hospital and took

control; and (5) the registered agents of NMHC and CDH, and unrelated activities were irrelevant.

¶ 26    The circuit court found the second public interest factor, the fairness of imposing the

expense of trial and the burden of jury duty on a county with little connection to the litigation,


                                                  -9-
No. 1-21-0012


favored a transfer to DuPage County when: (1) this action contained allegations of medical

negligence in a DuPage County hospital by a DuPage County doctor; and (2) it was not clear that

the alleged institutional negligence occurred in Cook County, and if it did, it would be so tangential

that it would be unfair to impose the expense of trial on Cook County residents.

¶ 27   The circuit court found the third public interest factor, docket congestion, to weigh in favor

of Cook County but gave it little weight. The court noted Cook County does get through cases

faster than DuPage County despite the increased volume of cases it had. It pointed to a statistic

plaintiff provided that demonstrated in 2018 it took Cook County 30.1 months to get cases off the

docket compared to 45.6 months it took DuPage County.

¶ 28   The circuit court ruled that defendants showed that it would be substantially more

convenient for all parties and all witnesses to try this case in DuPage County and granted the

motion forum non conveniens. The circuit court entered and continued defendants' motion for non-

involvement to DuPage County.

¶ 29   On January 8, 2021, plaintiff filed a petition for leave to appeal an interlocutory order

pursuant to Illinois Supreme Court Rule 306 (a)(2) (Ill. Sup. Ct. R. 306(a)(2) (eff. Oct. 1, 2020).

This court granted the motion on February 24, 2021.

¶ 30                                        ANALYSIS

¶ 31   On interlocutory appeal, plaintiff contends that the circuit court abused its discretion in

granting defendants’ motion to transfer to DuPage County when one of the three defendants is a

Cook County resident, part of the cause of action arose in Cook County, the witnesses are scattered

across several counties in Illinois, and no deference was given to plaintiff’s choice of forum.

¶ 32                                   A. Standard of Review




                                                 -10-
No. 1-21-0012


¶ 33   A circuit court is granted considerable discretion in ruling on a forum non conveniens

motion. Langenhorst v. Norfolk Southern Ry. Co., 219 Ill. 2d 430, 442 (2006). We will reverse the

circuit court's decision only if there is a showing that it abused its discretion in balancing the

relevant factors. Id. A circuit court abuses its discretion in balancing the relevant factors only

where no reasonable person would take the view adopted by it. Id.

¶ 34                                          B. Venue

¶ 35   Under section 2-101 of the Code of Civil Procedure (Code), venue is established when:

“(1) in the county of residence of any defendant who is joined in good faith and with probable

cause for the purpose of obtaining a judgment against him or her and not solely for the purpose of

fixing venue in that county, or (2) in the county in which the transaction or some part thereof

occurred out of which the cause of action arose.” 735 ILCS 5/2-101 (West 2018). Further, the

Code provides that an Illinois corporation “is a resident of any county in which it has its registered

office or other office or is doing business.” 735 ILCS 5/2-102 (West 2018). This court has

recognized that the venue statute “is designed to ensure that the action will be brought either in a

location convenient to the defendant, by providing for venue in the county of residence, or

convenient to potential witnesses by allowing for venue where the cause of action arose.”

Langenhorst, 219 Ill. 2d at 441.

¶ 36                           C. The Doctrine of Forum Non conveniens

¶ 37   The application of the doctrine of forum non conveniens presumes the existence of more

than one proper venue and permits the court in which the action is filed to decline jurisdiction and

direct the lawsuit to an alternative forum which it determines can better serve the convenience of

the parties and the ends of justice. Evans v. MD Con., Inc., 275 Ill. App. 3d 292, 294 (1995). A

forum non conveniens motion causes a court to look beyond the requirements of venue when it


                                                 -11-
No. 1-21-0012


considers the relative convenience of a forum.” Langenhorst, 219 Ill. 2d at 441. “The fact that a

defendant conducts business within the county is not the only factor the court should consider in

its analysis.” Id.

¶ 38                                  D. Plaintiff’s Choice of Forum

¶ 39    Generally, the plaintiff's initial choice of forum will prevail, given venue is proper and the

inconvenience factors attached to such forum do not greatly outweigh the plaintiff's substantial

right to try the case in the chosen forum. Langenhorst, 219 Ill. 2d at 443. However, a plaintiff’s

choice of forum is given less deference when the plaintiff does not reside, and the action did not

arise in that forum. Id. at 442-43.

¶ 40    First, we note that the parties do not dispute that venue is proper in Cook County. However,

the contention that exists is whether the transfer to DuPage County was proper under a forum non

conveniens motion, which we will now examine. The circuit court found that plaintiff’s choice of

forum was unreasonable given that she did not live in Cook County, and the acts that led to the

cause of action did not clearly involve NMHC.

¶ 41    Plaintiff contends that the circuit court erred in assigning no deference, as opposed to great

deference, to plaintiff’s choice of forum by ruling that it was unreasonable. The court should have

also given great deference to plaintiff’s institutional negligence claim because the corporate

conduct was a substantial part of the acts that gave rise to the injury that occurred in Cook County.

Plaintiff contends that the conduct at issue occurred for years when NMHC failed to draft and

enforce appropriate policies and procedures, failed to provide training and appropriate equipment,

and failed to provide appropriate physician services.

¶ 42    Defendants assert that NMHC’s involvement in this matter is limited to being CDH’s sole

shareholder. Defendants contend that since plaintiff does not reside in Cook County and the


                                                   -12-
No. 1-21-0012


incident occurred in DuPage County, her choice is entitled to less deference citing Evans v. Patel,

2020 IL App (1st) 200528, ¶33, as support. Defendants maintain that although plaintiff contends

that the actions of NMHC that led to the negligence occurred in Cook County, plaintiff has not

supported her vague claims with facts in her complaint nor does she connect those claims to

causation. Defendants maintain that the circuit court evaluated plaintiff's vague claims regarding

policies and procedures conducted in Cook County. Further, defendants contend that the circuit

court observed that the institutional negligence claim was concerning the services she received in

DuPage County and involved medical judgment, not negligence in drafting policies or procedures

or anything in kind.

¶ 43   Given the facts that were pled in plaintiff’s complaint, substantial deference should be

given to her choice of forum. Although plaintiff does not reside in Cook County, she complained

that the actions taken by NMHC in Cook County led to both institutional negligence and medical

negligence in DuPage County. Langenhorst, 219 Ill. 2d at 442-43. We disagree with defendants'

contention that plaintiff's choice of forum should be given less deference because her claims are

vague when it comes to the involvement of NMHC. This court in Koss has held that it is

unreasonable to require a plaintiff to prove up its entire case on a forum non conveniens motion.

Koss Corp., v. Sachdeva, 2012 IL App (1st) 120379, ¶ 100. Defendants assert that Koss is

distinguishable from this case and stands for the proposition that it is improper for the circuit court

to not address a plaintiff’s institutional negligence claim at all. However, Koss specifically

addressed that a forum non conveniens motion is at a preliminary discovery stage, making it

unreasonable to consider an argument based on the failure to plead a cause of action. Id. ¶ 102.

Therefore, the circuit court’s rejection of plaintiff’s institutional negligence claim against NMHC

and its involvement in the negligence claim on the basis that they were undeveloped, irrelevant, or


                                                 -13-
No. 1-21-0012


not supported by affidavit is improper. Id. ¶ 101. However, our analysis does not end here; a

transfer of forum may still be appropriate if the private and public interests outweigh plaintiff’s

substantial interests. Langenhorst, 219 Ill. 2d at 443.

¶ 44                               E. Private and Public Interests

¶ 45    A defendant carries the burden of showing that disturbing the plaintiff’s choice of forum

is warranted due to the relevant private and public interest factors strongly favoring the transfer.

Langenhorst, 219 Ill. 2d at 444. The interests are not weighed against each other, rather the circuit

court must evaluate the total circumstances. Id. “The defendant must show that the plaintiff's

chosen forum is inconvenient to the defendant and that another forum is more convenient to all

parties.” Id. The defendant cannot claim that the choice of forum is inconvenient to plaintiff. Id.

¶ 46   The circuit court must balance various private interest factors affecting the litigants’

convenience and various public interest factors affecting the administration of the courts. Evans v.

MD Con, Inc., 275 Ill. App. 3d 292 (1995). The relevant private interests include:

           “the convenience of the parties; the relative ease of access to sources of testimonial,

       documentary, and real evidence; the availability of compulsory process to secure

       attendance of unwilling witnesses; the cost to obtain attendance of willing witnesses; the

       possibility of viewing the premises, if appropriate; and all other practical considerations

       that make a trial easy, expeditious, and inexpensive.” Fennel v. Illinois Cent. R. Co., 2012

       IL 113812, ¶15.

The relevant public interest factors include: “the administrative difficulties caused when litigation

is handled in congested venues instead of being handled at its origin; the unfairness of imposing

jury duty upon residents of a community with no connection to the litigation; and the interest in

having local controversies decided locally.” Id.


                                                 -14-
No. 1-21-0012


¶ 47                                    1. Private Interests

¶ 48   Plaintiff maintains that the circuit court abused its discretion in transferring this case to

DuPage County based on the private interests that existed. For the first private interest factor,

convenience, plaintiff asserts that defendant NMHC is a corporate resident of Cook County and

the majority of the potential witnesses do not reside in DuPage County but instead live, work,

provide, and/or continue to provide, medical care in Cook County. Plaintiff asserts that defendant

may not argue that her choice of forum is inconvenient for her. Defendants contend that the circuit

court acted within its discretion when it granted the motion to transfer the case to DuPage County

when: (1) plaintiff received the care at issue in DuPage County; (2) plaintiff initially lived in

DuPage County, but moved to Kendall County; (3) plaintiff received treatment from a physician

who resides and exclusively practices in DuPage County; (4) all of the occurrence witnesses, the

trial representative, and Dr. Szwedo all provided affidavits that stated DuPage County would be

more convenient while a trial in Cook County would be inconvenient and burdensome. The circuit

court echoed defendants' contentions in its ruling and did not place any weight on NMHC’s Cook

County presence.

¶ 49   Plaintiff is correct, defendants must not argue that plaintiff’s forum of choice is not

convenient for her. Langenhorst, 219 Ill. 2d at 441. Instead, defendants have the burden of showing

that the new forum is convenient for all parties and the existing forum is inconvenient to defendant.

Id. The circuit court is tasked with evaluating the total circumstances that exist. Langenhorst, 219

Ill. 2d at 444. Defendants trial representative, Wolford attested to DuPage County being more

convenient for NMHC and CDH. The third defendant Dr. Szwedo attested to DuPage County

being more convenient for her. Given the representations that all of the defendants made by and




                                                -15-
No. 1-21-0012


through themselves or their representatives, we cannot say the circuit court erred in finding the

first factor strongly favoring transfer.

¶ 50    For the second factor, ease of access to sources, plaintiff provided that all of her witnesses

as to damages as well as the medical professionals who have recently provided services to Sadie

would find Cook County more convenient. Defendant’s occurrence witnesses, however, indicated

that DuPage County would be more convenient. The circuit court did not place any weight on

plaintiff’s proposed damage witnesses, except for noting that plaintiff’s husband did not live in

Cook County. Similarly, the circuit court did not place any weight on the convenience of the

medical staff that were located in Cook County. Instead, it determined the significance of

treatment, and ruled that the location of the treatment was not clear. The court noted that no

affidavits were provided by any of plaintiff’s potential witnesses. Instead, the circuit court gave

weight to the occurrence witnesses of defendants, and the treatment Sadie initially received in

DuPage County during her birth and shortly thereafter. This court has held that affidavits

identifying witnesses and their proposed testimony are not required in a motion forum non

conveniens proceeding. Koss, 2012 IL App (1st) 120379, ¶ 100. Given this, the witnesses that

plaintiff stated would find Cook County more convenient than DuPage County, must be given

some weight. Id.

¶ 51    Plaintiff indicated that four of her damage witnesses would find Cook County more

convenient while there was no indication of what would be more convenient for the eight

practitioners who have treated Sadie in Cook County. Whereas, defendants indicated at least eight

witnesses, from nurses to the trial representative, would find DuPage County more convenient.

When plaintiff’s witnesses are considered alongside defendants’ occurrence witnesses, we find

that this factor does strongly favors transfer.


                                                  -16-
No. 1-21-0012


¶ 52    Factors one and two are the relevant factors for this appeal, however, plaintiff contends

that for factor six, it would be more expeditious for counsel of all of the parties to have Cook

County as the chosen forum because the offices are blocks away from Cook County’s courthouse.

However, plaintiff raises this issue for the first time on appeal; therefore, this argument is forfeited.

Lopez v. Northwestern Memorial Hosp., 375 Ill. App. 3d 637, 651 (2007).

¶ 53    As discussed above, an analysis of the private interest factors favors transfer to DuPage

County. Accordingly, we find that the circuit court did not abuse its discretion. We will now look

at the public interest factors.

¶ 54                                      2. Public interests

¶ 55    Plaintiff contends that the circuit court ignored her institutional negligence claim in

reaching its determination on the public interest factor. She alleges that Cook County residents

have an interest in deciding these matters locally because they would want to decide how a Cook

County corporation is making decisions for its hospitals. Defendants however claims that the

public interest factors favor transfer when the actions that gave rise to the cause of action arose in

DuPage County. Defendants assert that Cook County residents should not have to be burdened

with the costs of this case when the defendant is only tangentially related to Cook County. Lastly,

defendants maintain that DuPage County has a lighter caseload than Cook County.

¶ 56    For the first factor, the administrative difficulties caused when litigation is handled in

congested venues instead of being handled at its origin, the circuit court found this to not favor

transfer. Defendants are correct, Cook County has a heavier workload. However, according to

statistics provided by plaintiff, Cook County nonetheless processed its cases sooner. In 2018,

Cook County took 30.1 months versus DuPage County’s 45.6 months. We have held that a circuit

court knows its own docket and just because a county is busier than another, it does not necessitate


                                                  -17-
No. 1-21-0012


a transfer. First Nat’l Bank v. Guerine, 198 Ill.2d 511, 525 (2002). This factor does not favor

transfer.

¶ 57    For the second factor, the unfairness of imposing jury duty upon residents of a community

with no connection to the litigation, the circuit court found this to favor transfer. In making this

determination the circuit court did not give weight to plaintiff’s institutional negligence claim and

found it hard to find that NMHC contributed to the medical negligence claim. Consequently, the

court found the connection to DuPage County strong and that the actions that gave rise to this

cause of action rested in Dr. Szwedo, a DuPage County resident. The circuit court determined that

plaintiff's claims had no merit based on the circuit court's assumptions of what transpired. This is

a determination that a circuit court is within its discretion to make, however, not pursuant to a

forum non conveniens motion. Koss, 2012 IL App (1st) 120379, ¶ 102. We have held that at this

stage it is not appropriate to consider whether a plaintiff failed to state a cause of action. Id. Given

the pleadings at issue, Cook County residents have an interest in this litigation because the

corporate defendant is from that forum. See Glass v. DOT Transp., Inc., 393 Ill. App. 3d 829, 837

(2009) (residents in plaintiff’s chosen forum have an interest when it involves their residents).

Nevertheless, given the representations from NMHC’s trial representative, that it would be more

convenient for NMHC if it were in DuPage County, we cannot say the trial court abused its

discretion in finding that this factor does favor transfer.

¶ 58    For the third factor, the interest in having local controversies decided locally, the circuit

court once again gave no weight to plaintiff’s institutional negligence claim and determined that

the alleged negligence can only be attributable to Dr. Szwedo and not NMHC, making this a local

controversy to DuPage County. For the reasons stated above, we find both counties have an interest

in this case. Glass, 393 Ill. App. 3d at 837. Therefore, this factor does not strongly favor transfer.


                                                 -18-
No. 1-21-0012


¶ 59   Looking at the totality of the public interest factors, the circuit court did not abuse its

discretion in finding that the factors strongly favored transfer.

¶ 60    Although plaintiff’s choice of forum was entitled to substantial deference because part of

the alleged cause of actions arose in Cook County and both counties having an interest in the

matter, the applicable factors strongly favor transfer to DuPage County. The private interests of

convenience and ease of access strongly favor transfer when the majority of witnesses and the

majority of the parties find DuPage County more convenient. Thus, in full consideration of both

the private and public interests at issue, we do not find that no reasonable person would take the

view adopted by the circuit court and therefore we find that there was no abuse of discretion.

¶ 61                                      CONCLUSION

¶ 62   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 63   Affirmed.




                                                 -19-